Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.   This office action is in response to the amendment filed on 4/29/2022.

Any objections or rejections made in the previous office action which is not specifically repeated below are withdrawn.
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Terminal Disclaimer
The terminal disclaimer filed on 4/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10915459 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 REASONS for ALLOWANCE
Claims 1-20 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-20 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-20.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a computing system: comprises a first and second TLBs wherein the system is configured to determine based on a first portion of the virtual address and a second portion of the first virtual address, if the TLB has stored the real address, wherein the first portion is associated with a first page size  and the second portion is associated with a second page size that is different from the first page size and use the first portion for performing a lookup in either one of the first TLB array and the second TLB array and use the second portion for performing a lookup in other one of the first TLB array and the second TLB array as described in the specification and together with combination of other claimed element as set forth in the claims.  
The closest prior art, “Multiple Page Size Memory Management Unit” by Ramaraju et al. (US 2013/0238875) discloses a memory management unit can receive an address associated with a page size. The management unit determines whether a TLB stores a physical address associated with the address based on different portions of the address, wherein each of the different portions is associated with a different possible page size. However, Ramaraju fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.
Therefore, claims 1-20 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138